Title: To Thomas Jefferson from Alexander White, 5 December 1800
From: White, Alexander
To: Jefferson, Thomas



Dear Sir
Commissioners Office 5t Decr 1800

I have examined my correspondence with Col: Little and Mr Strode respecting the proposed road; I find Colonel Little only engaged to join with Mr. Strode in tracing the ground, in which he said three other gentlemen one a surveyer and all good Woods men, would assist; but I never heard of anything being done; and unless Mr Strode was on the ground (and of this he would probably have informed), there certainly has not, I am with sentiments of great respect
Dear Sir Your most Obt Servt

Alex White

